DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to the amendments and arguments filed April 14, 2021.  Claims 14-33 are currently pending wherein claims 14-25 and 31-32 read on a silicone composition, claim 26 reads on a method for preparing said composition, claim 27 reads on a process for producing moldings, casting materials, adhesives or coatings, claim 28 reads on a method for crosslinking said composition, claim 29 reads on silicone composition of improved storage stability, and claims 30 and 33 read on a silicone composition of improved storage stability.

Allowable Subject Matter
Claims 14-33 are allowed.
The following is an examiner’s statement of reasons for allowance:
The pending claims are allowable over the closest references: Koellnberger (US 8,088878) and Ikeno et al (US 2004/0116561).

Summary of claim 14:
Silicone compositions of improved storage stability, crosslinkable by hydrosilylation which is initiated by irradiation with light, comprising:


(B)    organosilicon compound(s) comprising hydrogen atoms bonded to Si: and
(C) instead of (A) and (B) or in addition to (A), (B), or a mixture of (A) and (B), organosilicon compounds comprising Si-C-bonded radicals having aliphatic carbon-carbon multiple bonds and hydrogen atoms bonded to Si;
(D)    a platinum catalyst which is activatable by light of a wavelength of 200 to 500 nm; and which comprises a cyclopentadienyl complex of platinum; and
(E)    at least one organophosphorus compound of one of the formulae

    PNG
    media_image1.png
    104
    271
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    108
    384
    media_image2.png
    Greyscale


and mixtures thereof, wherein
R10 and R11 are the same or different and are in each case an alkyl radical of the formula CjH2j+1 where j = 2-31 or an alkenyl radical of the formula CkH2k-1 where k = 2-31 or an aryl or alkylaryl radical of the formula -(C6H5-w)-(CvH2v+1)w where v = 1-18 and w = 0-5,
R12 is the same or different and is a monovalent hydrocarbon radical having 1 to 18 carbon atoms,
13 is a tetravalent hydrocarbon radical having 5 to 30 carbon atoms,
R14 is the same or different and has the definition of R10,
s is 0, 1, 2 or 3,
t is 0, 1, 2 or 3,
with the proviso that the sum of s+t = 3,
u is 0 or 1, and
i is 0 or 1.

Summary of claim 29:
Silicone compositions of improved storage stability, crosslinkable by hydrosilylation which is initiated by irradiation with light, comprising:
(A)    organosilicon compound(s) comprising Si-C-bonded radicals having aliphatic carbon-carbon multiple bonds;
(B)    organosilicon compound(s) comprising hydrogen atoms bonded to Si; and
(C) instead of (A) and (B) or in addition to (A), (B), or a mixture of (A) and (B), organosilicon compounds comprising Si-C-bonded radicals having aliphatic carbon-carbon multiple bonds and hydrogen atoms bonded to Si;
(D)    a platinum catalyst which is activatable by light of a wavelength of 200 to 500 nm and which comprises a cyclopentadienyl complex of platinum; and
(E)    an organophosphorus compound of one of the formulae

    PNG
    media_image1.png
    104
    271
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    108
    384
    media_image2.png
    Greyscale


and mixtures thereof, wherein
R10 and R11 are the same or different and are in each case an alkyl radical of the formula CjH2j+1 where j = 2-31 or an alkenyl radical of the formula CkH2k-1 where k = 2-31 or an aryl or alkylaryl radical of the formula -(C6H5-w)-(CvH2v+1)w where v = 1-18 and w = 0-5,
R12 is the same or different and is a monovalent hydrocarbon radical having 1 to 18 carbon atoms,
R13 is a tetravalent hydrocarbon radical having 5 to 30 carbon atoms,
R14 is the same or different and has the definition of R10,
s is 0, 1, 2 or 3,
t is 0, 1, 2 or 3,
with the proviso that the sum of s+t = 3,
u is 0 or 1, and
i is 0 or 1,
wherein the crosslinkable composition cures by hydrosilylation upon exposure to light, at temperatures from 15°C to 30°C.

Summary of claim 30:

(A)    organosilicon compound(s) comprising Si-C-bonded radicals having aliphatic carbon-carbon multiple bonds;
(B)    organosilicon compound(s) comprising hydrogen atoms bonded to Si; and
(C) instead of (A) and (B) or in addition to (A), (B), or a mixture of (A) and (B), organosilicon compounds comprising Si-C-bonded radicals having aliphatic carbon-carbon multiple bonds and hydrogen atoms bonded to Si;
(D)    a platinum catalyst which is activatable by light of a wavelength of 200 to 500 nm and which comprises a cyclopentadienyl complex of platinum;
(E)    at least one organophosphorus compound of one of the formulae

    PNG
    media_image1.png
    104
    271
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    108
    384
    media_image2.png
    Greyscale

and mixtures thereof, wherein
R10 and R11 are the same or different and are in each case an alkyl radical of the formula CjH2j+1 where j = 2-31 or an alkenyl radical of the formula CkH2k-1 where k = 2-31 or an aryl or alkylaryl radical of the formula -(C6H5-w)-(CvH2v+1)w where v = 1-18 and w = 0-5,
12 is the same or different and is a monovalent hydrocarbon radical having 1 to 18 carbon atoms,
R13 is a tetravalent hydrocarbon radical having 5 to 30 carbon atoms,
R14 is the same or different and has the definition of R10,
s is 0, 1, 2 or 3,
t is 0, 1, 2 or 3,
with the proviso that the sum of s+t = 3,
u is 0 or 1, and
i is 0 or 1,
 (F)    optionally, one or more fillers, and
(G)    optionally, one or more additives selected from the group consisting of plasticizers, fungicides, fragrances, rheology additives, corrosion inhibitors, oxidation inhibitors, organic flame-retardant agents and agents for influencing the electrical properties which are different from the fillers (F), dispersants, solvents, adhesion promoters, color additives, crosslinking auxiliaries, plasticizers which are different from the siloxanes (A), (B) and (C), and heat stabilizers.


Koellnberger teaches hydrosilylation reactions that include an organosilicon compound having SiC bonded radical having aliphatic carbon-carbon multiple bonds (column 11, lines 6-25), an organosilicon compound having Si-H bonded hydrogen atoms (column 12 lines 43-63)  and/or an organopolysiloxane which has both aliphatic carbon-carbon multiple bonds and Si-bonded Hydrogen atoms (column 13 lines 63-67).  However, Koellnberger does not teach or fairly suggest the claimed silicone composition wherein the composition contains both the claimed organophosphorus compound and the platinum catalyst.  Applicants have further shown that when the combination of the claimed compounds are used the viscosity remains stable for about 30 weeks and the crosslinking and penetration is virtually unchanged.


Ikeno teaches a polysiloxane composition (abstract) that contains organopolysiloxane compounds with vinyl groups bonded to the silicone atoms, a organohydropolysiloxane with at least two hydrogen atoms bonded to the silicone (abstract) and a platinum based catalyst (abstract).  Ikeno further teaches the addition of a phosphite trimester having one of the following compounds:

    PNG
    media_image3.png
    17
    50
    media_image3.png
    Greyscale

(0062) wherein

    PNG
    media_image4.png
    138
    267
    media_image4.png
    Greyscale

(0063) or

    PNG
    media_image5.png
    42
    149
    media_image5.png
    Greyscale

(0063) wherein

    PNG
    media_image6.png
    65
    271
    media_image6.png
    Greyscale

(0064) such as triethylphosphite (0070).   However, Ikeno does not teach or fairly suggest the claimed silicone composition wherein the composition contains both the claimed organophosphorus compound and the platinum catalyst.  Applicants have further shown that when the combination of the claimed compounds are used the viscosity remains stable for about 30 weeks and the crosslinking and penetration is virtually unchanged.

In light of the above discussion, it is obvious that the pending claims are patentable over the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA WHITELEY whose telephone number is (571)272-5203.  The examiner can normally be reached on 8 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on 5712721098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JESSICA WHITELEY/Primary Examiner, Art Unit 1763